Case 1:17-cr-00339-AJN Document 328 Filed 03/28/21 Page1of1

ADAMS & COMMISSIONG LLP

 

 

   
 
 

 

USDC SDNY
ATTORNEYS AT LAW

65 BROADWAY SUITE 715 DOCUMENT
NEw YORK, NY 10006 FLECTRONICALLY FILED
TEL: 212-430-6590 ADMITTI DOC 2:

FAX: 212-981-3305

DATE FILED. 3/29/2021

 

 

    

VIA ECF

Hon. Alison J. Nathan

United States District Court Judge
Thurgood Marshall Courthouse
40 Foley Square

New York, NY 10007

Re: United States v. Christian Cardenas, 17 Cr. 339 (AJN) - Request tor permission to
file reply by Thursday, April 1, 2021

Dear Judge Nathan:

I write to request permission to file a reply in this matter by Thursday, April 1, 2021.
The government consents to this request. Accordingly, I request permission to file a
reply by Thursday, April 1, 2021.

SO ORDERED.
Respectfully Submitted,

Karlotf C. Commissiong, Esq. \ i in
t

Cc: | AUSA Jane Kim
AUSA Elizabeth Hanft 30 ORDERED. 3/29/2021

ALISON |. NATHAN, U.S.D.].

 

 

 
